Citation Nr: 1010890	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1971 and from October 1974 to January 1977. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Houston, Texas, Department of Veterans' Affairs (VA), which 
denied service connection for tinnitus. 



FINDING OF FACT

Competent evidence of a nexus between tinnitus and active 
military service is not of record. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran asserts that he is entitled to service connection 
for tinnitus due to noise exposure while in service.  The 
Veteran is currently service-connected for bilateral hearing 
loss.  A review of the record shows that entitlement to 
service connection for tinnitus is not warranted.

The Veteran's service treatment records show normal hearing 
on enlistment in 1969 and a normal whisper test upon 
separation from the Veteran's first period of service in 
1971.  The Veteran did not note any problems with his ears.  
In October 1974, the Veteran entered service with hearing 
loss in the left ear and normal hearing in the right ear.  No 
notations were made regarding tinnitus.  The 1977 separation 
examination showed hearing loss in the left ear and normal 
hearing in the right ear.  Throughout the Veteran's period of 
service he did not note problems with ringing in his ears.  
Post service, the Veteran received a VA examination in 
December 2005.  The examiner had the opportunity to review 
the Veteran's case file.  The Veteran reported noise exposure 
in service due to firearms, machine guns, firing range, 
helicopters, heavy artillery, combat explosions and 
electrical generators.  The Veteran also reported civilian 
noise exposure due to firearms, pipe lifting, truck driving, 
power tools, lawn mower, weed eater and farm equipment.  The 
Veteran worked as a boilermaker in the past, and is currently 
incarcerated.  The Veteran reported the onset of his tinnitus 
five years prior to the examination, over 20 years after his 
separation from service.  While the examiner attributed the 
Veteran's hearing loss to service, noting a change in hearing 
from enlistment to discharge, the examiner noted that there 
were no notations regarding tinnitus until over 20 years 
after service.  The examiner opined that the Veteran's 
tinnitus is not due to his service.  

The Board finds that service connection for tinnitus is not 
warranted.  The record indicates that the Veteran has a 
current diagnosis of tinnitus.  In order for service 
connection to be warranted, however, the evidence must show a 
nexus between tinnitus and service.  In the only medical 
opinion of record, the examiner found that the Veteran's 
tinnitus was not attributable to service.  

The Veteran's appellate assertions are also acknowledged.  
The Veteran asserts that he has had tinnitus since service.  
Indeed, the Veteran is competent to provide testimony as to 
having tinnitus.  Id; Charles v. Principi, 16 Vet. App. 370 
(2002) (regarding lay testimony of tinnitus); see also, e.g., 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses).  He is not competent, however, to 
provide an opinion regarding the cause of tinnitus.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, his 
opinion regarding the etiology of tinnitus lacks probative 
value; it does not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As to any continuity of tinnitus since service (see 38 C.F.R. 
§ 3.303(b) regarding continuity of symptomatology), the 
record indicates that the Veteran has provided inconsistent 
statements regarding the post-service onset date for tinnitus 
and, thus, service connection is not warranted based on 
continuity of symptomatology.  The Veteran reported to the 
examiner that his tinnitus began around 2000 and then 
indicated that his tinnitus began five months after 
discharge.  

Further, the first medical evidence documenting complaints of 
tinnitus is dated in December 2005, over 20 years after 
separation from active service.  The gap of time between the 
contended in-service symptoms and the first post-service 
medical evidence of tinnitus is, in itself, a factor that 
weighs against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered, along 
with other evidence, as a factor that weighs against the 
service connection claim).  The Veteran's assertions of 
continuity fail not because of the lack of medical 
documentation, but rather because his assertions of 
continuity are inconsistent and less probative than the 
negative evidence, which interrupts continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Thus, after review of the entire record, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for tinnitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's claim for 
service connection for tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in July 
2006.  The Veteran also received notice of degree of 
disability and effective date in the same July 2006 letter.  
Based on the foregoing, no further efforts are required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and 
afforded the Veteran a VA examination.  The examination 
report reflects the examiner reviewed the claims file, the 
Veteran's assertions, and clinical findings.  The examiner 
then rendered a medical opinion.  The examination report is 
adequate for adjudicative purposes.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  Therefore, VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


